Fish, J.
1. The record disclosing that the case now under review was tried in, the magistrate’s court in accordance with an order of the superior court, which was adjudged hy this court, in 110 Ga. 871, to he correct, and'it appearing that the verdict rendered in this last trial was demanded hy the evidence as set forth in the magistrate’s answer, the superior court erred in setting it aside on certiorari.
2. Points made in a petition for certiorari not verified by the magistrate’s answer present nothing for determination either by the superior or the Supreme Court.

Judgment reversed.


All the Justices concurring.